Case 2:20-cr-20412-LVP-DRG ECF No. 29 filed 10/30/20         PageID.218       Page 1 of 7




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

        Plaintiff,
v.
                                                   Criminal Case No. 20-20412
CURTIS MANZELL FORTUNE,                            Honorable Linda V. Parker

       Defendant.
______________________________/

     OPINION & ORDER DENYING DEFENDANT’S MOTION FOR BOND
        OR REVOCATION OF ORDER OF DETENTION (ECF NO. 15)

      Defendant Curtis Manzell Fortune is charged with four counts of possession

with intent to distribute a controlled substance, in violation of 21 U.S.C.

§ 841(a)(1). (ECF No. 16.) Defendant committed the alleged instant offenses

while under the supervision of the United States Probation Office in the District of

Minnesota for crimes committed in that district. (See 9/4/20 Am. Pet. on

Supervised Release.) In his Motion for Bond or Revocation of Order of Detention

(ECF No. 15), Defendant seeks review of the Magistrate Judge’s Detention Order

Pending Trial (ECF No. 10). The Government responded to Defendant’s motion

(ECF No. 25) and a hearing was held on October 1, 2020. After careful

consideration of the record, the relevant law, and the parties’ briefs, the Court

denies the motion.
Case 2:20-cr-20412-LVP-DRG ECF No. 29 filed 10/30/20          PageID.219    Page 2 of 7




                                APPLICABLE LAW

     The Court applies a de novo standard when reviewing the detention order of a

magistrate judge. See United States v. Romans, No. 00-5456, 2000 WL 658042,

at *1 (6th Cir. 2000).

     A court may order the detention of the defendant if, by clear and convincing

evidence, the court finds that no set of conditions will reasonably assure the

appearance of the person and the safety of any person and the community. 18

U.S.C. § 3142(f). In making this determination, the district court must take into

account: (1) the nature and circumstances of the offense charged; (2) the weight

of the evidence against the defendant; (3) the history and characteristics of the

defendant; and (4) the nature and seriousness of the danger posed by the

defendant’s release. 18 U.S.C. § 3142(g).

     A rebuttable presumption that no condition or combination of conditions will

reasonably assure the appearance of the defendant and the safety of the community

is established where, as here, a “judicial officer finds that there is probable cause to

believe that the [defendant] committed” one of the crimes listed in 18 U.S.C.

§ 3142(e)(3)(A)-(E). United States v. Stone, 608 F.3d 939, 945 (6th Cir. 2010)

(citing 18 U.S.C. § 3142(e)(3)).

     This presumption, however, may be rebutted by the defendant. See 18

U.S.C. § 3142(e)(3). In rebutting the presumption, the defendant must come

                                           2
Case 2:20-cr-20412-LVP-DRG ECF No. 29 filed 10/30/20        PageID.220    Page 3 of 7




“forward with evidence that he does not pose a danger to the community or a risk

of flight.” Stone, 608 F.3d at 945 (quoting United States v. Mercedes, 254 F.3d

433, 436 (2d Cir. 2001)) (internal quotation marks omitted). The defendant’s

“burden of production ‘is not heavy.’” Id. (quoting United States v. Stricklin, 932

F.2d 1353, 1355 (10th Cir. 1991)). While the defendant has the “burden of

production,” the “burden of persuasion” stays with the government. Id. Even if a

defendant has satisfied his burden of production, “the presumption favoring

detention does not disappear entirely, but remains a factor to be considered among

those weighed by the district court.” Id. (quoting Mercedes, 254 F.3d at 436)

(internal quotation marks omitted).

                                      ANALYSIS

     The Court finds that all four factors of § 3142(g) favor detention pending

trial. The record demonstrates, by clear and convincing evidence, that there are no

conditions of release that will reasonably assure the safety of other persons and the

community.

     As to the first factor, the nature and circumstances of the offense charged,

§ 3142(g) instructs courts to specifically consider whether the charge involves a

controlled substance or firearm. See United States v. Hinton, 113 Fed. Appx. 76,

78 (6th Cir. 2004) (“Congress has determined that drug offenders pose a special

risk of flight and dangerousness to society.”). While this Court does not believe

                                          3
Case 2:20-cr-20412-LVP-DRG ECF No. 29 filed 10/30/20         PageID.221    Page 4 of 7




that all drug offenders pose the same magnitude of special danger to society, this

case involves the distribution of methamphetamine, heroin, fentanyl, and cocaine.

(See ECF No. 16.) Defendant’s actions in this case created dire health risks to the

community. Accordingly, the Court finds that this factor weighs in favor of

detention.

     Second, the weight of the evidence against Defendant is substantial and

favors detention pending trial. “This factor goes to the weight of evidence of

dangerousness, not the weight of the evidence of defendant’s guilt.” Stone, 608

F.3d at 948. In addition to the dangerous nature of Defendant’s charges,

Defendant’s criminal history shows that he has previously engaged in dangerous

and harmful conduct. The record indicates that Defendant has been convicted of

or pleaded guilty to crimes related to possessing, delivering, or distributing

narcotics on at least three separate occasions—one of these occasions involved

possessing a firearm during the drug trafficking crime. (Bail Report at Pg. 4-6.)

The possibility of continued narcotics trafficking constitutes a danger to the

community. Indeed, Defendant’s history of engaging in narcotics-related activity

paired with the instant charges establishes that the weight of the evidence of his

dangerousness is significant.

     The third factor, the history and character of the defendant, also weighs in

favor of the detention of Defendant pending trial. Defendant’s criminal history

                                          4
Case 2:20-cr-20412-LVP-DRG ECF No. 29 filed 10/30/20         PageID.222     Page 5 of 7




shows Defendant has engaged in a pattern of narcotics-related offenses. (Id.)

Moreover, contrary to representations Defendant made to the Probation Office in

the District of Minnesota, the Pretrial Service Office in the Eastern District of

Michigan, and this Court, it appears Defendant has not maintained employment as

an electrician at Tradesmen International for more than a single month over the

past four years. During the hearing, defense counsel did not provide information

regarding any other employment Defendant has maintained. Yet, Defendant

managed to gamble tens of thousands of dollars during each month of 2019 at a

casino in Detroit, Michigan. (Ex. D, ECF No. 24.) Contrary to representations

Defendant made to the Probation Office in the District of Minnesota and in

violation of the terms of his supervised release, Defendant left the District of

Minnesota regularly without the permission of his probation officer. Defense

counsel did not dispute this. And contrary to representations Defendant made to

the Pretrial Services Office in this district regarding his ownership of a single

residence in Michigan, Pretrial Services found seven properties titled to Defendant

in the state. Defense counsel suggested that Defendant no longer holds the title to

some of these properties. Still, Defendant’s ownership of several properties

arguably creates opportunity for him to coordinate narcotics trafficking through

various locations. Moreover, misrepresentations to the Probation Office signal to

the Court Defendant’s lack of respect for its authority. These misrepresentations

                                           5
Case 2:20-cr-20412-LVP-DRG ECF No. 29 filed 10/30/20       PageID.223    Page 6 of 7




do not bode well for the Court’s anticipation of the Defendant’s willingness to

comply with any bond conditions that would be imposed.

     And while Defendant argues that his asthma and COPD put him at an

increased risk of severe illness if he were to contract COVID-19 while detained,

the record does not show that Defendant has been diagnosed with any of these

conditions.1 Even if Defendant had one of these conditions, the Court finds that

the safety risk that the community would face if the Court were to release

Defendant is outweighed by any such risk of illness. Ultimately, though

Defendant has not been convicted of a violent crime, the Court finds that his

history and characteristics weigh in favor of detention.

     As to the fourth factor, the nature and seriousness of the danger posed by

Defendant’s release, the Court cannot ignore that he violated the terms of the

supervised release that followed a narcotics trafficking crime by allegedly

committing new narcotics offenses. This reality leads the Court to conclude that

Defendant will likely have low regard for any terms and conditions of bond and, as




1 It is widely acknowledged, based on expert guidance, that there may be a greater
risk of COVID-19 infection for incarcerated individuals and a particular risk of
serious outcomes for infected individuals who have certain underlying medical
conditions. One of these medical conditions is moderate-to-severe asthma.
Coronavirus Disease 2019 (COVID-19), CDC, https://perma.cc/CY2D-C688.
Notably, as noted above, the record does now show that Defendant has been
diagnosed with asthma, much less a “moderate” or “severe” from of the condition.

                                          6
Case 2:20-cr-20412-LVP-DRG ECF No. 29 filed 10/30/20        PageID.224   Page 7 of 7




a result, leads the Court to conclude that Defendant poses a danger to the

community if released.

                                 CONCLUSION

     Though the Court notes that Defendant faces a lengthy term of imprisonment

if convicted, the parties have not presented the Court with any evidence that

suggests Defendant would not appear. Even so, based on an examination of the

relevant factors, the Court finds that Defendant has failed to overcome the

presumption of detention and that the United States has established, by clear and

convincing evidence, that there are no conditions of release that will reasonably

assure the safety of other persons and the community. Thus, Defendant shall

remain detained.

     Accordingly,

     IT IS ORDERED that Defendant’s Motion for Bond or Revocation of Order

of Detention (ECF No. 15) is DENIED.

     IT IS SO ORDERED.
                                              s/ Linda V. Parker
                                              LINDA V. PARKER
                                              U.S. DISTRICT JUDGE

 Dated: October 30, 2020




                                         7
